Case 1:20-cv-00061-WS-N Document 29 Filed 08/13/20 Page 1 of 3                       PageID #: 214




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 LOTTIE THOMPSON-GROVES and                  )
 WILLIAM GROVES,                             )
                                             )
         Plaintiffs,                         )
                                             )
 v.                                          )   CIVIL ACTION NO. 1:20-CV-61-WS-N
                                             )
 SARALAND LOOP ROAD, LLC,                    )
 BURKE’S OUTLET STORES, LLC,                 )
 FAMILY DOLLAR STORES OF                     )
 ALABAMA, LLC, GPF, INC., and                )
 ROUSE’S ENTERPRISES, LLC,                   )
                                             )
         Defendants.                         )
                                             )

                              JOINT NOTICE OF SETTLEMENT

       Plaintiffs, Lottie Thompson-Groves and William Groves, and Defendants, Saraland Loop

Road, LLC, Burke’s Outlet Stores, LLC, Family Dollar Stores of Alabama, LLC, GPF, Inc., and

Rouse’s Enterprises, LLC (collectively, the “Parties”), by and through undersigned counsel,

hereby give notice to the Court that the Parties have reached a settlement in principle in the above-

styled action. The Parties request that they be given twenty (20) days to finalize the terms of the

settlement agreements and to file a joint stipulation of dismissal with prejudice to the Court. The

Parties further request that all deadlines be stayed while they finalize the settlement.

Respectfully submitted this 13th day of August, 2020.

/s/ Cassie E. Taylor                                 /s/ Jacob R. Dean
Cassie E. Taylor                                     JACOB R. DEAN
AL Bar #8297-N67R                                    GREENBERG TRAURIG, LLP
ADA Group LLC                                        3333 Piedmont Road, N.E.
4001 Carmichael Road, Suite 570                      Terminus 200, Suite 2500
Montgomery, Alabama 3 6106                           Atlanta, Georgia 30305
Telephone: 334-356-5314                              Telephone: (678) 553-2161
Email: CET@ADA-Firm.com                              Email: deanj@gtlaw.com
Attorney for Plaintiff                               Attorney for Burke’s Outlet Stores, LLC
Case 1:20-cv-00061-WS-N Document 29 Filed 08/13/20 Page 2 of 3        PageID #: 215




                                         /s/ Anne Laurie McClurkin
                                         ANNE LAURIE McCLURKIN
                                         (MCCLA2262)
                                         The Kullman Firm
                                         A Professional Law Corporation
                                         Post Office Box 1287
                                         Mobile, Alabama 36633
                                         Telephone: (251) 432-1811
                                         Email: alm@kullmanlaw.com
                                         Attorney for GPF, Inc.

                                         /s/ Kenyen R. Brown
                                         KENYEN R. BROWN
                                         MAYNARD COOPER & GALE, PC
                                         11 North Water Street, Suite 24290
                                         Mobile, AL 36602-5024
                                         Telephone: (251) 432-0001
                                         Facsimile: (251) 432-0007
                                         Email: kbrown@maynardcooper.com
                                         Attorney for Saraland Loop Road, LLC

                                      /s/ Charles A. Powell, IV
                                      CHARLES A. POWELL, IV
                                      LITTLER MENDELSON, P.C.
                                      420 20th St. N., Suite 2300
                                      Birmingham, AL 35203
                                      Telephone: (205) 421-4703
                                      Facsimile: (205) 278-8775
                                      Email: Cpowell@littler.com
                                      Attorney for Family Dollar Stores of
                                      Alabama, LLC

                                         /s/ Michael R. Dodson
                                         MICHAEL R. DODSON
                                         FISHMAN HAYGOOD, L.L.P.
                                         201 St. Charles Avenue, 46th Floor
                                         New Orleans, LA 70170
                                         Telephone: (504) 586-5252
                                         Facsimile: (504) 586-5250
                                         Email: mdodson@fishmanhaygood.com
                                         Attorney for Rouse’s Enterprises, LLC




                                     2
Case 1:20-cv-00061-WS-N Document 29 Filed 08/13/20 Page 3 of 3                     PageID #: 216




                                CERTIFICATE OF SERVICE

        I hereby certify that, on August 13, 2020, I electronically filed the foregoing document
with the Clerk of Court using the CM/ECF system, which will send notification of the filing of
the foregoing to all counsel of record.

                                             /s/ Jacob R. Dean
                                             JACOB R. DEAN




                                                3
